Exhibit 10.1
RESTRUCTURING SUPPORT AGREEMENT
     This RESTRUCTURING SUPPORT AGREEMENT (together with the Term Sheet, as
defined below, this “Agreement”) is made and entered into as of February 28,
2010, by and among (i) Regent Communications, Inc., a Delaware corporation
(“Parent”), Regent Broadcasting, LLC, a Delaware limited liability company
(“Regent”), and all of their undersigned subsidiaries and affiliates that may or
will be one of the debtors in Regent’s voluntary reorganization cases
(collectively, the “Company” or the “Debtors,” as appropriate) and (ii) the
Lenders (defined below) that are signatories hereto (the “Consenting Lenders”
and, together with the Company, the “Parties”).
     Capitalized terms used herein and not otherwise defined have the meanings
assigned thereto in the Term Sheet (both as defined herein), as applicable.
W I T N E S S E T H:
     WHEREAS, the Company is party to that certain Credit Agreement, dated as of
November 21, 2006 (as amended, modified, supplemented, or waived from time to
time, the “Credit Agreement”), by and among Regent, as borrower, the guarantors
party thereto, Bank of America, N.A. (“BofA”), as administrative agent (in such
capacity, the “Administrative Agent”), BofA, as issuing lender (in such
capacity, the “Issuing Lender”), and the banks and other financial institutions
from time to time party thereto, as lenders (the “Lenders”), providing for a
maximum revolving credit facility of $75,000,000 (the “Revolving Credit
Facility”), a $115,000,000 initial senior secured Term B Loan (the “Term
Facility”), and a senior secured delayed draw term loan facility in the
aggregate principal amount of $50,000,000 (the “Delayed Draw Facility”, together
with the Revolving Facility, the Delayed Draw Facility and the Term Facility,
the “Credit Facility”). As of February 28, 2010, the Company is obligated for an
aggregate principal amount of $41,633,504 outstanding under the Revolving Credit
Facility, $108,504,343 under the Term Facility, and $42,469,828 under the
Delayed Draw Facility (such obligations together with the other “Obligations”
(as defined in the Credit Facility), collectively, the “Credit Facility
Obligations”);
     WHEREAS, the Company is party to certain Specified Swap Agreements
(collectively, the “Specified Swap Agreements”), including: (i) those certain
Confirmations dated December 4, 2006 and December 16, 2006, between BofA and
Regent Broadcasting, Inc., as amended, (ii) those certain Confirmations of Swap
Transactions, dated December 4, 2006 and December 15, 2006, between Suntrust
(“Suntrust”) and Regent Broadcasting, Inc., as amended, and (iii) that certain
Confirmation dated December 5, 2006, and that certain ISDA Master Agreement
dated as of January 12, 2007, in each case between Bank of Montreal (“Bank of
Montreal” and, together with BofA and Suntrust, the “Swap Counterparties”), and
Regent Broadcasting, LLC, as amended. As of February 28, 2010, the Company is
obligated for an aggregate principal amount of $12,102,361 under the Specified
Swap Agreements (such obligations, collectively, the “Specified Swap
Obligations” and, together with the Credit Facility Obligations but without
duplication, the “Obligations”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Company’s boards of directors have determined that a financial
restructuring is advisable and in the best interests of their stockholders and
creditors;
     WHEREAS, the Parties, with the assistance of their legal and financial
advisors, have engaged in good faith negotiations with the objective of reaching
an agreement with regard to a restructuring of the outstanding indebtedness and
liabilities of the Company, in accordance with the terms set forth in this
Agreement;
     WHEREAS, Exhibit A hereto is a term sheet (as may be amended, supplemented
or otherwise modified only with the consent of Consenting Lenders who together
hold at least 66 2/3% of the aggregate principal amount of the outstanding
Obligations (such Consenting Lenders, the “Requisite Consenting Lenders”) in
their sole discretion, the “Term Sheet”) setting forth the principal terms of a
restructuring (the “Restructuring”) of all the outstanding indebtedness under
the Credit Agreement and the Specified Swap Agreements;
     WHEREAS, the Term Sheet is expressly incorporated by reference herein and
made a part hereof;
     WHEREAS, the Company intends to: (a) to commence voluntary reorganization
cases (each a “Chapter 11 Case,” and collectively, the “Chapter 11 Cases”) under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) to effect the Restructuring through a prenegotiated chapter 11 plan of
reorganization, which such plan, including any amendment or modification
thereto, shall be in form and substance acceptable to the Requisite Consenting
Lenders and the Company and consistent in all respects with this Agreement (the
“Prearranged Plan”); and (b) consistent with the terms of this Agreement, file
and use reasonable efforts to obtain approval and confirmation, as applicable,
of the Prearranged Plan and the accompanying disclosure statement, which such
disclosure statement, including any amendment or modification thereto, shall be
in form and substance acceptable to the Requisite Consenting Lenders and the
Company and consistent in all respects with this Agreement (the “Disclosure
Statement”);
     WHEREAS, each Consenting Lender is the holder of a claim, within the
meaning of Section 101(5) of the United States Bankruptcy Code, arising out of
or related to the Credit Facility and/or the Specified Swap Agreements, as
applicable (each, a “First Lien Debt Claim”);
     WHEREAS, each Company and each Consenting Lender has reviewed, or has had
the opportunity to review, this Agreement with the assistance of their
respective legal and financial advisors of their own choosing;
     WHEREAS, each Company and each Consenting Lender desires to consent to and
support the Restructuring and, if applicable, vote to accept the Prearranged
Plan and not otherwise act inconsistent with or impede the support of the
Prearranged Plan that implements the terms of the Restructuring; and
     WHEREAS, subject to execution of definitive documentation and appropriate
approvals by the Bankruptcy Court of the Disclosure Statement and the
Prearranged Plan, this Agreement sets forth the terms and conditions of the
Parties’ respective obligations hereunder.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:
     Section 1. Term Sheet. The Term Sheet is incorporated by reference herein
and is made part of this Agreement as if fully set forth herein. The general
terms and conditions of the Restructuring are set forth in the Term Sheet;
provided, however, that the Term Sheet is supplemented by the terms and
conditions of this Restructuring Support Agreement. In the event of any
inconsistencies between the terms of this Restructuring Support Agreement and
the Term Sheet, the Term Sheet shall govern.
     Section 2. Support for the Prearranged Plan.
          (a) Each Debtor agrees to use its commercially reasonable efforts to:
(i) support, complete and do all things necessary and appropriate to implement,
and to otherwise take all appropriate action in furtherance of, the transactions
embodied in this Agreement, including, without limitation, (A) commencing the
Chapter 11 Cases on or before March 1, 2010 (the date of commencement of the
Chapter 11 Cases is hereinafter referred to as the “Petition Date”), (B) filing
the Prearranged Plan, Disclosure Statement and a motion seeking approval of
procedures governing the solicitation of the Prearranged Plan (the “Solicitation
Procedures Motion”) with the Bankruptcy Court on the Petition Date;
(C) obtaining an order of the Bankruptcy Court approving the Solicitation
Procedures Motion and Disclosure Statement within thirty-three (33) calendar
days of the Petition Date, (D) obtaining a Confirmation Order (defined below)
within forty (40) calendar days of the Petition Date, (E) causing the effective
date of the Prearranged Plan (the “Effective Date”) to occur on or prior to the
later of (x) fifteen (15) calendar days after the entry of the Confirmation
Order and (y) three (3) business days after the date the Necessary Approval1
from the Federal Communications Commission (the “FCC”) is obtained, and
(F) obtaining an order from the Bankruptcy Court approving the use of cash
collateral and grant of adequate protection to the Lenders, each as described
more fully in Section 7 hereof; (ii) obtain the Necessary Approval as soon as
practicable after the Petition Date but in any event on or prior to July 23,
2010; and (iii) take all steps necessary and appropriate to obtain any and all
required regulatory and/or third-party approvals for the Restructurings,
including, without limitation, (A) filing the short-form FCC approval
applications seeking a pro forma involuntary assignment of the Company’s
broadcasting and other FCC-issued licenses (the "FCC Licenses”) to the Debtors
(“Short-Form FCC Applications”) within three (3) business days
 

1   For purposes hereof, “Necessary Approval” shall mean the earliest receipt of
(a) FCC approval of transfer of control of the FCC Licenses to the holders of
New Equity (as defined in the Term Sheet) issued pursuant to the Prearranged
Plan (the “Transfer of Control”), (b) FCC approval of pro forma assignment or
transfer of control of the FCC Licenses to a trust managed by Jay Meyers (or
such other independent trustee acceptable to the Required Lenders (as defined in
the Credit Agreement)) (the "Independent Trustee,” and such trust, the
“Independent Trust”) pursuant to a trust agreement acceptable to the Requisite
Consenting Lenders (the “Independent Trust Agreement”) for the benefit of
Reorganized Borrower (or its designee(s)), or (c) FCC approval of pro forma
assignment or transfer of control of the FCC Licenses to a trust managed by a
board comprised of four (4) members of the current board of directors of Parent
and three (3) additional individuals, all seven (7) of which shall be selected
by the Required Lenders (as defined in the Credit Agreement) (the “Traditional
Trustee,” and such trust, the “Traditional Trust”) pursuant to a trust agreement
acceptable to the Requisite Consenting Lenders (the "Traditional Trust
Agreement”) for the benefit of Reorganized Borrower (or its designee(s)).

 



--------------------------------------------------------------------------------



 



of the Petition Date, (B) filing the long-form FCC approval applications seeking
FCC consent to the Transfer of Control to the holders of new equity issued
pursuant to the Prearranged Plan (“Long-Form FCC Applications”) no later than
three (3) business days after receipt of approval from the FCC of the
Short-Form FCC Applications (or, if later, two (2) business days after the date
on which the Requisite Consenting Lenders are prepared to file the Long-Form FCC
Applications), (C) filing a motion (the “Independent Trust Motion”) with the
Bankruptcy Court seeking an order approving the Independent Trust and the
Independent Trust Agreement, which order shall be acceptable to the Requisite
Consenting Lenders in their sole discretion (the "Independent Trust Order”),
within five (5) business days after the Petition Date, (D) filing the short-form
FCC approval applications seeking an assignment to the Independent Trust of the
FCC Licenses and any related assets designated by the Requisite Consenting
Lenders (collectively, the “Independent Trust FCC Application”) within three
(3) business days after the later of (x) receipt of approval from the FCC of the
Short-Form FCC Applications and (y) the date on which the Bankruptcy Court
enters the Independent Trust Order, (E) filing the short-form FCC approval
applications seeking an assignment to the Traditional Trust of the FCC Licenses
and any related assets designated by the Requisite Consenting Lenders
(collectively, the "Traditional Trust FCC Application”) on the date which is the
later of (x) three (3) business days after the entry of the Confirmation Order
(as defined in Section 5(a)(5) below) and (y) the thirtieth (30th) calendar day
following the filing of the Independent Trust FCC Application, or, if earlier
requested by the Requisite Consenting Lenders, within three (3) business days
after such request, (F) if requested by the Requisite Consenting Lenders, filing
a motion (the “Traditional Trust Motion”) with the Bankruptcy Court seeking an
order approving the Traditional Trust and the Traditional Trust Agreement, which
order shall be acceptable to the Requisite Consenting Lenders (the “Traditional
Trust Order”), within five (5) business days after such request, and (G) using
commercially reasonable efforts to otherwise support the Short-Form FCC
Applications, the Long-Form FCC Applications, the Independent Trust Application,
the Independent Trust Motion, the Traditional Trust Motion (if any) and the
Traditional Trust FCC Application (if any).
          (b) Subject to the terms and conditions of this Agreement and in
accordance with the terms hereof, each Debtor agrees to not object, commence any
proceeding or otherwise oppose or alter any of the terms of the Prearranged Plan
or any other document filed in connection with the confirmation of the
Prearranged Plan (each such document, the terms of which shall be reasonably
acceptable in all respects to the Requisite Consenting Lenders and the Debtors,
a “Reorganization Document”) and agrees to not take any action which is
inconsistent with, or that would delay approval or confirmation of, the
Prearranged Plan, the Disclosure Statement or any of the Reorganization
Documents, or that could reasonably be expected to prevent, delay or impede the
Restructuring pursuant to the Prearranged Plan or any Reorganization Document.
          (c) Subject to the terms and conditions of this Agreement and in
accordance with the terms hereof, from the date hereof through the Effective
Date, each Debtor agrees that it will operate in the ordinary course of business
consistent with past practice and use its commercially reasonable efforts to
keep intact the assets, operations and relationships of its business. Each
Debtor shall inform the Requisite Consenting Lenders immediately about all
occurrences which may have a material adverse effect on the assets, operations
or relationships of the Debtors’ businesses. In addition to, and not in
limitation of, the foregoing, each Debtor hereby covenants and agrees that it
shall not, without the consent of the Requisite Consenting

 



--------------------------------------------------------------------------------



 



Lenders, extend, amend or renew, or enter into, any contract or other binding
commitment or arrangement which (A) is entered into outside the ordinary course
of business and requires the Debtors pay an amount in excess of $50,000 in any
given twelve month period or (B) is entered into in the ordinary course of
business but requires the Debtors pay an amount in excess of $100,000 in any
given twelve month period, including, without limitation, (i) any contract,
commitment or other binding arrangement, the subject matter of which is not
directly used in the operation of any of the Company’s radio stations, (ii) any
contract, commitment or other binding arrangement with any officer, director,
employee, consultant or independent contractor of the Company (except as
expressly provided by the Term Sheet), or (iii) any profit sharing, bonus,
deferred compensation, savings, insurance, pension, retirement, or other
employee benefit plan. For the avoidance of doubt, nothing in this section is
intended to, nor shall it, constitute a waiver of the Consenting Lenders’ right
to object to any such contracts, commitments or other binding arrangements,
whether or not prohibited hereunder (except for those agreements to be assumed
pursuant to the Term Sheet).
          (d) Subject to the terms and conditions of this Agreement and in
accordance with the terms hereof, each Consenting Lender agrees to: (i) vote its
First Lien Debt Claims to accept the Prearranged Plan by delivering its duly
executed and completed ballot accepting the Prearranged Plan, provided, however,
that such vote shall be immediately revoked and deemed void ab initio upon
termination of this Agreement pursuant to the terms hereof; and (ii) not
withdraw, change or revoke (or cause to be withdrawn, changed or revoked) its
vote with respect to the Prearranged Plan except as otherwise expressly
permitted pursuant to subsection (i) above.
          (e) Each Consenting Lender agrees to use commercially reasonable
efforts to support, complete and do all things necessary and appropriate to
implement, and to otherwise use commercially reasonable efforts to take all
appropriate action in furtherance of, the transactions embodied in this
Agreement, including, without limitation, using commercially reasonable efforts
to (i) cause the Effective Date to occur on or prior to the later of (A) fifteen
(15) calendar days after the entry of the Confirmation Order and (B) three
(3) business days after the Necessary Approval is obtained, (ii) obtain the
Necessary Approval on or prior to July 23, 2010, and (iii) take all steps
necessary and appropriate to obtain any and all required regulatory and/or
third-party approvals for the Restructuring, including, without limitation,
using commercially reasonable efforts to support the Short-Form FCC
Applications, the Long-Form FCC Applications, the Independent Trust Application,
the Independent Trust Motion, the Traditional Trust Motion (if any) and the
Traditional Trust FCC Application (if any).
          (f) The Parties agree to reasonably cooperate in (i) seeking approval
of the Short-Form FCC Applications, the Long-Form FCC Applications, the
Independent Trust Application, the Traditional Trust FCC Application (if any),
the Independent Trust Motion and the Traditional Trust Motion (if any),
(ii) proposing in the Long-Form FCC Applications the assignment to a divestiture
trust of any of the Company’s radio stations necessary to comply with the FCC’s
multiple or cross-ownership rules, and (iii) seeking any waiver of the FCC’s
Rules regarding contingent or inconsistent applications which may be necessary.
          (g) Subject to the terms and conditions of this Agreement and in
accordance with the terms hereof, each Consenting Lender agrees to not object,
commence any proceeding or otherwise oppose or alter any of the terms of the
Prearranged Plan or any other Reorganization

 



--------------------------------------------------------------------------------



 



Document and agrees to not take any action which is inconsistent with, or that
would delay approval or confirmation or assumption of the Prearranged Plan, the
Disclosure Statement or any of the Reorganization Documents, or that could
reasonably be expected to prevent, delay or impede the Restructuring pursuant to
the Prearranged Plan or any Reorganization Document.
          (h) Each of the Parties agrees that it will negotiate in good faith
(i) the documentation regarding the Restructuring or otherwise contemplated by
the Term Sheet, (ii) the Prearranged Plan, and (iii) the other documents
contemplated hereby and thereby.
     Section 3. Transfer of Claims, Interests, and Securities. Each Consenting
Lender individually and severally covenants that, from the date hereof until the
termination of this Agreement with respect to such Party, such Party shall not,
directly or indirectly, sell, pledge, hypothecate, or otherwise transfer
(“Transfer”) any First Lien Debt Claims, or any option or right to acquire, or
voting, participation, or other interest therein, except to another Consenting
Lender or to a purchaser or other entity that represents that it will execute
and deliver (and who does so execute and deliver) to the Company and the
Consenting Lenders within two business days of settlement of such trade or
transfer an agreement in writing (in a form substantially similar to Exhibit B
hereto) to assume and be bound by all the terms of this Agreement with respect
to the relevant First Lien Debt Claims, or other interests being transferred to
such purchaser (which agreement shall include the representations and warranties
set forth in this Agreement). The Company shall promptly acknowledge any such
trade or transfer in writing and provide a copy of such acknowledgement to the
transferor. By its acknowledgement of the relevant trade or transfer, the
Company shall be deemed to have acknowledged that their obligations to the
Consenting Lender hereunder shall be deemed to constitute obligations in favor
of the relevant transferee as a Consenting Lender hereunder. Any Transfer of any
First Lien Debt Claim that does not comply with the foregoing shall be deemed
void ab initio. This Agreement shall in no way be construed to preclude a Party
from acquiring additional claims under the Credit Agreement or Specified Swap
Agreements, as applicable, or other interests in any Debtor; provided, however,
that any such additional claims under the Credit Agreement or Specified Swap
Agreements shall automatically be deemed to be subject to all the terms of this
Agreement.
     Section 4. Representations and Warranties.
          (a) Representations and Warranties of Each Party. Each of the Parties
severally, but not jointly, represents and warrants to each of the other Parties
that the following statements are true and correct as of the date hereof:
               (1) Power and Authority. It has all requisite power and authority
to enter into this Agreement and to carry out the transactions contemplated by,
and perform its respective obligations under, this Agreement.
               (2) Authorization. The execution and delivery of this Agreement
and the performance of its obligations hereunder have been duly authorized by
all necessary action on its part.
               (3) No Conflicts. The execution, delivery, and performance by it
of this Agreement do not and shall not (i) violate any provision of law, rule,
or regulation

 



--------------------------------------------------------------------------------



 



applicable to it or its certificate of incorporation, by-laws, or other
organizational documents; or (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it is a party or under its certificate
of incorporation or by-laws (or other organizational documents).
               (4) Governmental Consent. The execution, delivery, and
performance by it of this Agreement do not and shall not require any
registration or filing with, consent or approval of, or notice to, or other
action to, with, or by, any Federal, state, or other governmental authority or
regulatory body, except: (i) such filings as may be necessary and/or required
for disclosure by the FCC, Securities and Exchange Commission and applicable
state securities or “blue sky” laws; (ii) any filings in connection with the
Chapter 11 Cases, including the approval of the Disclosure Statement and
confirmation of the Prearranged Plan; and (iii) in the case of the Company, (A)
filings of amended articles of incorporation or formation or other
organizational documents with applicable state authorities, and (B) other
registrations, filings, consents, approvals, notices, or other actions that are
reasonably necessary to maintain permits, licenses, qualifications, and
governmental approvals to carry on the businesses of the Company.
          (b) Additional Representations and Warranties of the Consenting
Lenders. Each of the Consenting Lenders represents and warrants, severally but
not jointly, to each of the other Parties that the following statements are
true, correct, and complete as of the date hereof:
               (1) Ownership. It is: (A) (i) the sole beneficial owner and/or
the investment advisor or manager for the beneficial owners of the claims set
forth on its signature page attached hereto, having the power to vote and
dispose of such claims on behalf of such beneficial owners; and (ii) entitled
(for its own account or for the account of other persons claiming through it) to
all of the rights and economic benefits of such claims; or (B) otherwise
entitled to act on behalf of such claims and/or the beneficial owner or owners
and/or investment advisor or manager thereof.
               (2) Transfers. It has made no prior assignment, sale,
participation, grant, conveyance, or other transfer of, and has not entered into
any other agreement to assign, sell, participate, grant, or otherwise transfer,
in whole or in part, any portion of its right, title, or interests in the claims
that are subject to this Agreement that are inconsistent with the
representations and warranties made above or would render such Consenting Lender
otherwise unable to comply with this Agreement.
               (3) Laws. It is: (A) a sophisticated investor with respect to the
transactions described herein with sufficient knowledge and experience in
financial and business matters and is capable of evaluating the merits and risks
of owning and investing in any securities that may be issued in connection with
the Restructuring in accordance with this Agreement, making an informed decision
with respect thereto, and evaluating properly the terms and conditions of this
Agreement, and it has made its own analysis and decision to enter in this
Agreement; and (B) a “qualified institutional buyer” within the meaning of
Rule 144A of the Securities Act of 1933, as amended.

 



--------------------------------------------------------------------------------



 



     Section 5. Termination of the Agreement.
          (a) Termination Events. In addition to any termination of this
Agreement that may occur pursuant to Section 6 hereof, this Agreement and the
obligations of the Parties hereunder may be terminated in accordance with
Section 5(b) below in the event of any of the following (each, a “Termination
Event”):
               (1) the Debtors fail to commence the Chapter 11 Case on or prior
to March 1, 2010;
               (2) the Debtors fail to file the Prearranged Plan, Disclosure
Statement and Solicitation Procedures Motion on the Petition Date;
               (3) the Debtors fail to (A) file the Short-Form FCC Applications
within three (3) business days after the Petition Date, (B) file the Independent
Trust Motion within five (5) business days after the Petition Date, (C) file the
Independent Trust FCC Application within three (3) business days after the
Bankruptcy Court enters the Independent Trust Order, (D) file the Traditional
Trust FCC Application on the date which is the later of (x) three (3) business
days after the entry of the Confirmation Order (as defined below) and (y) the
thirtieth (30th) calendar day following the filing of the Independent Trust FCC
Application, or, if earlier requested by the Requisite Consenting Lenders,
within three (3) business days after such request (unless in each case the
Necessary Approval has already been obtained and remains in effect), or (E) if
requested by the Requisite Consenting Lenders, file the Traditional Trust Motion
within five (5) business days after receipt of such request (unless the
Necessary Approval has already been obtained and remains in effect);
               (4) the Debtors fail to file the Long-Form FCC Applications no
later than three (3) business days after receipt of approval from the FCC of the
Short-Form FCC Applications (or, if later, two (2) business days after the date
on which the Requisite Consenting Lenders are prepared to file the Long-Form FCC
Applications);
               (5) the order (the “Confirmation Order”) (a) confirming the
Prearranged Plan and (b) approving all exhibits, appendices, Plan supplement
documents and related documents (collectively, the “Plan Supplement”), the terms
and substance of which shall be acceptable in all respects to (i) the Requisite
Consenting Lenders and, (ii) solely with respect to any Plan Supplement
documents or related documents (A) which affect the treatment of claims of
holders of unsecured claims or interests of holders of existing equity interests
under the Plan or (B) to which the Debtors are a party, the Debtors, shall not
have been entered by the Bankruptcy Court within one-hundred and five
(105) calendar days of the Petition Date, or the Confirmation Order shall have
been reversed on appeal or vacated at any time after entry of such order;
               (6) the Effective Date shall not have occurred on or prior to the
earlier of: (a) the later to occur of (i) fifteen (15) calendar days after the
entry of the Confirmation Order and (ii) three (3) business days after the
Necessary Approval from the FCC is obtained, provided that such Necessary
Approval shall have remained in effect; and (b) July 28, 2010;

 



--------------------------------------------------------------------------------



 



               (7) the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling or order
enjoining the consummation of a material portion of the Restructuring,
including, without limitation, an order denying confirmation of the Prearranged
Plan or declaring this Agreement to be unenforceable against any of the Debtors;
               (8) any of the Debtors (x) files, propounds or otherwise supports
for any Debtor any plan of reorganization in the Chapter 11 Cases other than the
Prearranged Plan, (y) files any motion or pleading with the Bankruptcy Court
that is not consistent in any material respect with this Agreement or the
Prearranged Plan, or (z) withdraws the Prearranged Plan or publicly announces
its intention not to support the Prearranged Plan;
               (9) the Debtors’ exclusive right to file a chapter 11 plan
pursuant to section 1121 of the Bankruptcy Code shall have terminated;
               (10) any Debtor shall have sought dismissal of its Chapter 11
Case or an order dismissing one or more of the Debtors’ Chapter 11 Cases shall
have been entered;
               (11) any of the Chapter 11 Cases of the Company is converted to a
case under chapter 7 of the Bankruptcy Code or is dismissed;
               (12) any of the Debtors shall file a motion or the Bankruptcy
Court shall enter an order approving a payment to any party (whether in cash or
other property or whether as adequate protection, settlement of a dispute, or
otherwise) that would be materially inconsistent with the treatment of such
party under this Agreement;
               (13) entry of an order by the Bankruptcy Court allowing for the
recovery of any costs, expenses or other amounts from the Lenders’ collateral
under section 506(c) of the Bankruptcy Code or the filing by the Debtors of a
motion or complaint to avoid the liens of the Lenders under the Credit Facility
or the entry of an order by the Bankruptcy Court, whether in response to a
motion or complaint brought by the Debtors or otherwise, avoiding such liens;
               (14) the entry of an order by the Bankruptcy Court appointing an
examiner with enlarged powers relating to the operation of any material part of
the business of the Debtors, taken as a whole (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) under section 1106(b) of the
Bankruptcy Code, or the entry of an order by the Bankruptcy Court appointing a
trustee under section 1104 of the Bankruptcy Code;
               (15) any Party has breached any material provision of this
Agreement (including, without limitation, in the case of the Company, its
failure to use commercially reasonable efforts under Section 2(a) hereof) and
such breach has not been duly waived or cured in accordance with the terms
hereof within five (5) days after receipt of notice of such breach; provided,
however, that so long as the Debtors are using their commercially reasonable
efforts to meet the conditions set forth in Section 2(a) hereof, failure to meet
the deadlines in Section 2(a) hereof shall not constitute a Termination Event
under this Section 5(a)(15);

 



--------------------------------------------------------------------------------



 



               (16) the Company is or becomes subject to one or more fixed,
liquidated liabilities, or contingent or disputed liabilities that are
reasonably likely to become fixed, liquidated liabilities, in an aggregate
amount greater than $750,000, provided that all liabilities disclosed on the
Company’s balance sheet as of December 31, 2009 or otherwise disclosed to the
Consenting Lenders in the side letter among the Parties dated as of the date
hereof shall be excluded for purposes of making such determination; provided,
further, that all liabilities incurred by the Company since December 31, 2009 in
the ordinary course of business consistent with past practice (other than for
breach of contract, tort, infringement, violation of or liability under
applicable law to the extent not covered by insurance), shall be excluded for
purposes of making such determination;
               (17) in connection with the Consenting Lenders’ due diligence
review of the Debtors, any contamination, condition, violation or liability, as
determined by an environmental consultant who is not an affiliate of Oaktree,
including contamination that exceeds currently-allowed regulatory limits or
cleanup standards and is not otherwise permanently authorized by permit or law
(such items, “Environmental Defects”) are discovered prior to the Effective Date
and the cost to remediate, correct or settle such Environmental Defects (the
“Remediation Value”) exceeds or is reasonably likely to exceed $750,000 in the
aggregate; provided that Oaktree will provide notice of the discovery of such
Environmental Defects to the Debtors and the Consenting Lenders; and
               (18) the Company and the Requisite Consenting Lenders agree in
writing to terminate the Agreement.
The foregoing Termination Events are intended solely for the benefit of the
Party or Parties who are entitled to terminate this Agreement pursuant to
Section 5(b) as a result of the occurrence of such Termination Event.
     (b) Termination Event Procedures.
               (1) Upon the occurrence of any of the Termination Events
described in Sections 5(a)(1) through 5(a)(5), unless primarily caused by a
breach of this Agreement by any Consenting Lender, this Agreement, and the
obligations of the Parties hereunder, shall terminate upon the delivery by
Kirkland & Ellis LLP (“Kirkland”), at the written direction of the Requisite
Consenting Lenders at their option, of a written notice of such termination to
each of Regent and the other Consenting Lenders in accordance with Section 8(c)
hereof; it being agreed by each of the Parties hereto that each such Party
hereby waives any requirement under section 362 of the Bankruptcy Code to lift
the automatic stay in connection with the giving of such termination notice.
               (2) Upon (x) the occurrence of the Termination Event described in
Section 5(a)(15) due to a material breach of this Agreement by any of the
Debtors not primarily caused by a breach of this Agreement by any Consenting
Lender or (y) the occurrence of any of the Termination Events described in
Sections 5(a)(6) through 5(a)(14) or Sections 5(a)(16) through 5(a)(17) not
primarily caused by a breach of this Agreement by any Consenting Lender, this
Agreement and the obligations of the parties hereunder shall automatically
terminate without further action unless no later than five (5) business days
after the occurrence of any such Termination Event, the occurrence of such
Termination Event is waived in writing by the Requisite

 



--------------------------------------------------------------------------------



 



Consenting Lenders in their sole discretion, notice of which waiver will be
delivered by Kirkland to Regent.
               (3) Upon the occurrence of the Termination Event described in
Section 5(a)(15) due to a material breach of this Agreement by Consenting
Lenders who together hold more than thirty-four percent (34%) of the aggregate
principal amount of the outstanding Obligations, this Agreement and the
obligations of the Parties hereunder shall terminate upon the delivery by Regent
of a written notice of such termination to each of the Consenting Lenders in
accordance with Section 8(c) hereof.
          (c) Effect of Termination.
               (1) Subject to Section 5(c)(2), any termination of this Agreement
shall render such Agreement void and of no further force or effect, and there
shall be no liability or obligation on the part of any Party.
               (2) No termination of this Agreement (whether pursuant to
Section 5 or 6 hereof) shall limit the Parties’ rights and remedies for any
breach of this Agreement or non-performance of any obligations hereunder by any
Party in each case prior to such termination, including, but not limited to, the
reservation of rights set forth herein.
     Section 6. Fiduciary Obligations. Notwithstanding anything to the contrary
contained in this Agreement:
          (a) the Company may furnish, or cause to be furnished, subject to
customary confidentiality and other terms, information concerning the Company
and its affiliates and the businesses, properties or assets of the Company and
its affiliates to a party from whom it receives an unsolicited offer that the
Company and its Board of Directors reasonably believe in good faith is a Topping
Proposal, provided that the Company and its Board of Directors must reasonably
believe in good faith that such party has expressed a legitimate interest in,
and has the financial wherewithal to consummate, such Topping Proposal (a
“Potential Acquiror”); provided, further, that, except to the extent expressly
provided in this Section 6(a) and Section 6(c) hereof, the Company shall not,
and shall cause its directors, officers, affiliates, representatives, advisors
and agents to not, directly or indirectly, seek, solicit, support, encourage,
consent to, participate in any discussions regarding the negotiation or
formulation of, or enter into any letter of intent or definitive agreement with
respect to, a Topping Proposal or any other Alternative Transaction;
          (b) following receipt of any proposal, offer or indication of interest
for an Alternative Transaction by any party other than the Requisite Consenting
Lenders, the Debtors shall disclose to Kirkland in writing on a confidential
basis (it being agreed that Kirkland may share such disclosure with the
Requisite Consenting Lenders): (i) the identity of such party; (ii) the nature
of any interest expressed by such party; and (iii) the terms and conditions of
any proposal or offer or other expression of interest for an Alternative
Transaction from such party; which disclosure shall be given by the Debtors to
Kirkland within one (1) business day of receipt by the Debtors;
          (c) following a reasonable good faith determination by the Company and
its Board of Directors, after consultation with its advisors, that a proposal or
offer for an Alternative

 



--------------------------------------------------------------------------------



 



Transaction is a Topping Proposal from a Potential Acquiror, the Company (i) may
negotiate and discuss such Topping Proposal with the Potential Acquiror and
(ii) may terminate this Agreement and the obligations of the Parties hereunder
by providing five (5) business days prior written notice to each other Party
hereto in accordance with Section 8(c) hereof, in each case to the extent that
the Company and its Board of Directors has made a reasonable good faith
determination, after consulting with its advisors, that the failure to do so
would be a violation of its fiduciary duties; provided, however, that if the
Confirmation Order includes a provision expressly authorizing compliance with
this proviso (which the Debtors shall use commercially reasonable efforts to
obtain), then this Agreement shall not terminate as a result of such notice if
the Effective Date of the Prearranged Plan has occurred prior to the expiration
of such five (5) business day period; and
          (d) if the Company or any of its directors, officers, affiliates,
representatives, advisors or agents (i) enters into a letter of intent (binding
or non-binding) or a definitive agreement for an Alternative Transaction (or
otherwise breaches any provision of this Section 6) or (ii) requests any
modifications of the Prearranged Plan adverse to the interests of the Lenders or
any additional consideration to be provided to any other creditors or holders of
existing equity interests beyond that contemplated by the Prearranged Plan, the
Requisite Consenting Lenders may terminate this Agreement and the obligations of
the Parties hereunder at anytime thereafter by delivering written notice of such
termination to each other Party hereto in accordance with Section 8(c) hereof.
          (e) For purposes of this Section 6:
               (1) “Alternative Transaction” means any restructuring, merger,
consolidation or combination to which the Company or any of its subsidiaries is
a party; any proposed sale or other disposition of capital stock or other
ownership interests of the Company and its subsidiaries; or any proposed sale or
other disposition of all or substantially all of the assets or properties of
Company and its subsidiaries; and
               (2) “Topping Proposal” means a proposal, offer or indication of
interest from a Potential Acquiror for an Alternative Transaction that the
Company and its Board of Directors reasonably determines in good faith, after
reasonable diligence, (x) is reasonably likely to be consummated within a
reasonable time, and (y) if consummated, would result in payment in full of the
First Lien Debt Claims of the Lenders and would otherwise be more favorable than
the Restructuring to the Debtors’ estates and their creditors, equity holders
and other parties to whom the Debtors owe fiduciary duties (including, without
limitation, the Lenders); provided that such reasonable good faith determination
shall take into account, among other relevant factors, the identity of the
Potential Acquiror, the likelihood that any such offer or proposal will be
negotiated to finality within a reasonable time, and the potential loss to the
Debtors’ estates and their creditors and other parties to whom the Debtors owe
fiduciary duties (including, without limitation, the Lenders) if such
Alternative Transaction is not consummated.
     Section 7. Consenting Lender Consent to Use of Cash Collateral. As long as
a Termination Event has not occurred, or has occurred but has been duly waived
or cured in accordance with the terms hereof, the Consenting Lenders hereby
consent to the Debtors’ use of cash collateral in accordance with (a) a budget
based upon a 13-week rolling cash flow

 



--------------------------------------------------------------------------------



 



projection acceptable to the Requisite Consenting Lenders in their sole
discretion (the “Budget”) and (b) an interim and final cash collateral order,
the form and substance of which shall be in all respects subject to the consent
of the Requisite Consenting Lenders, providing for (i) replacement liens on
substantially all of the assets of the Debtors subordinate to a carve-out for
the Debtors’ professionals and the professionals of any official committees
equal to actual fees and expenses of each such professional prior to the
issuance of a Carve Out Trigger Notice2 plus, after the issuance of a Carve Out
Trigger Notice, $1,250,000 in the aggregate split among such professionals on a
pro rata basis in accordance with the amount budgeted for each such professional
in the Budget (the “Carve-Out”), (ii) superpriority claims subordinate to the
Carve-Out, (iii) payment of fees and expenses of the Consenting Lenders’
professionals, including, without limitation, Kirkland, Drinker Biddle & Reath
LLP, Finn Dixon & Herling LLP and a financial advisor to be determined at the
Requisite Consenting Lenders’ election, on a regular monthly basis during the
Chapter 11 Cases, (iv) payment, on or immediately preceding the Effective Date,
to the Lenders on a pro rata basis on account of any Credit Facility Obligations
and/or Specified Swap Obligations of “Excess Cash”3 and (v) information,
reports, documents and other additional materials the Consenting Lenders may
reasonably request, either directly or through their professionals, to the
extent provided in the Credit Facility and Specified Swap Agreements.
     Section 8. Miscellaneous.
          (a) Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflict of laws of the State of New York. By its execution and delivery of
this Agreement, each of the Parties hereto hereby irrevocably and
unconditionally agrees for itself that any legal action, suit, or proceeding
against it with respect to any matter under or arising out of or in connection
with this Agreement or for recognition or enforcement of any judgment rendered
in any such action, suit, or proceeding, shall be brought in a federal court of
competent jurisdiction in the United States District Court for the Southern
District of New York. By execution and delivery of this Agreement, each of the
Parties hereto hereby irrevocably accepts and submits to the nonexclusive
jurisdiction of such court, generally and unconditionally, with respect to any
such action, suit, or proceeding. Notwithstanding the foregoing consent to
jurisdiction, upon the commencement of the Chapter 11 Cases, each of the Parties
hereto hereby agrees that the Bankruptcy Court shall have exclusive jurisdiction
over all matters arising out of or in connection with this Agreement.
          (b) No Waiver of Participation and Preservation of Rights. This
Restructuring Support Agreement and the Term Sheet are part of a proposed
settlement of disputes among the Parties. Without limiting the foregoing
sentence in any way, if the transactions contemplated by this Agreement or
otherwise set forth in the Prearranged Plan are not consummated as provided
herein, if a Termination Event occurs, or if this Agreement is otherwise
terminated for any
 

2   As will be defined in the cash collateral order.   3   For the purposes
hereof, “Excess Cash” shall mean any cash in excess of $3 million on the
Debtors’ balance sheet after payment and distribution of all amounts to be paid
or distributed under the Prearranged Plan, which such monetary threshold may be
increased by the consent of the Requisite Consenting Lenders.

 



--------------------------------------------------------------------------------



 



reason, the Parties each fully reserve any and all of their respective rights,
remedies, claims, and interests.
          (c) Notices. All demands, notices, requests, consents, and
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally or by courier service, messenger, facsimile,
telecopy, or if duly deposited in the mails, by certified or registered mail,
postage prepaid-return receipt requested, and shall be deemed to have been duly
given or made: (i) upon delivery, if delivered personally or by courier service,
or messenger, in each case with record of receipt; (ii) upon transmission with
confirmed delivery, if sent by facsimile or telecopy; or (iii) when received
after being sent by certified or registered mail, postage pre-paid, return
receipt requested, to the following addresses, or such other addresses as may be
furnished hereafter by notice in writing, to the following Parties:
If to the Company:
Regent Communications, Inc.
100 East River Center, 9th Floor
Covington, KY 41011
Facsimile: (859) 814-0136
Attn: Tony Vasconcellos (Tony.Vasconcellos@RegentComm.com)
with copies (which shall not constitute notice) to:
Latham & Watkins LLP
233 S. Wacker Drive, Suite 5800
Chicago, Illinois 60606
Facsimile: 312-993-9767
Attn: Josef S. Athanas (josef.athanas@lw.com)
         William P. O’Neill (william.o’neill@lw.com)
If to a Consenting Lender or a transferee thereof:
To the addresses or facsimile numbers set forth below following the
Consenting Lender’s signature (or as directed in writing by any transferee
thereof),
with copies (which shall not constitute notice) to:
Kirkland & Ellis, LLP
300 North LaSalle Street
Chicago, IL 60654
Facsimile: (312) 862-2200
Attn: David L. Eaton, Esq. (david.eaton@kirkland.com)
         Christopher J. Greeno, P.C. (cgreeno@kirkland.com)
and

 



--------------------------------------------------------------------------------



 



Oaktree Capital Management, L.P.
333 S. Grand Avenue, 28th Floor
Los Angeles, CA 90071
Facsimile: (213) 830-6377
Attn: Andrew Salter (asalter@oaktreecapital.com)
         David Quick (dquick@oaktreecapital.com)
          (d) Complete Agreement. This Agreement, the Term Sheet and any and all
side letters executed by the Parties in connection herewith constitute the full
and complete understanding and agreement among the Parties with regard to the
subject matter hereof and supersedes all prior agreements, understandings, or
representations by or among the Parties, written or oral, which may have related
to the subject matter hereof in any way.
          (e) Interpretation of this Agreement. This Agreement is the product of
negotiation by and among the Parties. Any Party enforcing or interpreting this
Agreement shall interpret in a neutral manner. There shall be no presumption
concerning whether to interpret this Agreement for or against any Party by
reason of that Party having drafted this Agreement, or any portion thereof, or
caused it or any portion thereof to be drafted.
          (f) Headings. The headings of the paragraphs and subparagraphs of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.
          (g) Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective permitted successors
and assigns provided, however, that nothing contained in this paragraph shall be
deemed to permit sales, assignments, or transfers that would otherwise not be in
accordance with this Agreement.
          (h) Specific Performance. Each Party hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement may cause the other Parties to sustain damages for which such
other Parties would not have an adequate remedy at law for money damages, and
therefore, each Party hereto agrees that in the event of any such breach, such
other parties shall be entitled to seek the remedy of specific performance of
such covenants and agreements and injunctive and other equitable relief in
addition to any other remedy to which such parties may be entitled, at law or in
equity.
          (i) Several, Not Joint, Obligations. The agreements, representations,
and obligations of the Parties under this Agreement are, in all respects,
several and not joint.
          (j) Remedies Cumulative. All rights, powers, and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any right,
power, or remedy thereof by any Party shall not preclude the simultaneous or
later exercise of any other such right, power, or remedy by such Party.
          (k) No Waiver. The failure of any Party hereto to exercise any right,
power, or remedy provided under this Agreement or otherwise available in respect
hereof at law or in

 



--------------------------------------------------------------------------------



 



equity, or to insist upon compliance by any other Party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such Party of its right
to exercise any such or other right, power, or remedy or to demand such
compliance.
          (l) Reservation of Rights. Except as expressly provided in this
Agreement, nothing herein is intended to, does or shall be deemed in any manner
to waiver, limit, impair or restrict the ability of each of the Consenting
Lenders to protect and preserve its rights, remedies and interests, including
any such rights and remedies relating to defaults or other events that may have
occurred prior to the execution of this Agreement, any and all of its claims and
causes of action against any of the Debtors or any third parties, or its full
participation in the Chapter 11 Cases. Without limiting the foregoing in any
way, if the transactions contemplated by this Agreement are not consummated as
provided herein or if this Agreement is otherwise terminated for any reason, the
Parties each fully reserve any and all of their respective rights, remedies and
interests under the Credit Agreement, applicable law and in equity.
          (m) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement. Delivery of an executed signature page of
this Agreement by facsimile or email shall be as effective as delivery of a
manually executed signature page of this Agreement.
          (n) Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction, and any such
prohibited or unenforceable provision shall be deemed reformed and construed so
that it will be valid, legal, and enforceable and not prohibited to the maximum
extent permitted by applicable law.
          (o) No Third-Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties, and no other person or
entity shall be a third party beneficiary hereof.
          (p) No Solicitation.
               (1) This Agreement is not intended to be, and each signatory to
this Agreement acknowledges that this Agreement is not, whether for the purposes
of sections 1125 and 1126 of the Bankruptcy Code or otherwise, a solicitation
for the acceptance or rejection of a plan of reorganization for any of the
Debtors.
               (2) This Agreement is not an offer with respect to any
securities, and such offers or solicitation, if necessary to effectuate the
Restructuring, will be made only in compliance with all applicable securities
laws.
          (q) Settlement Discussions. This Agreement and the Restructuring are
part of a proposed settlement of a dispute among the Parties. Nothing herein
shall be deemed an admission of any kind. Pursuant to Federal Rule of Evidence
408 and any applicable state rules of evidence, this Agreement and all
negotiations relating thereto shall not be admissible into

 



--------------------------------------------------------------------------------



 



evidence in any proceeding other than a proceeding involving enforcement of the
terms of this Agreement.
          (r) Consideration. It is hereby acknowledged by the Parties hereto
that, other than the agreements, covenants, representations, and warranties set
forth herein, no consideration shall be due or paid to any Consenting Lender for
its entry into this Agreement.
          (s) Receipt of Adequate Information; Representation by Counsel. Each
Party acknowledges that it has received adequate information to enter into this
Agreement and that it has been represented by counsel in connection with this
Agreement and the transactions contemplated by this Agreement. Accordingly, any
rule of law or any legal decision that would provide any party with a defense to
the enforcement of the terms of this Agreement against such party shall have no
application and is expressly waived. The provisions of the Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties.
          (t) Time of the Essence. Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date first above written.

         
 
  By: REGENT COMMUNICATIONS, INC.    
 
       
 
 
 
Name: Anthony A. Vasconcellos    
 
  Title: Executive Vice President and Chief    
 
  Financial Officer    
 
       
 
  On behalf of the other Debtors listed on Schedule 1    
 
  hereto: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



Schedule I
Regent Communications, Inc.
B & G Broadcasting, Inc.
Livingston County Broadcasters, Inc.
Regent Broadcasting, LLC
Regent Broadcasting Management, LLC
Regent Broadcasting of Albany, Inc.
Regent Broadcasting of Bloomington, Inc.
Regent Broadcasting of Buffalo, Inc.
Regent Broadcasting of Chico, Inc.
Regent Broadcasting of Duluth, Inc.
Regent Broadcasting of El Paso, Inc.
Regent Broadcasting of Erie, Inc.
Regent Broadcasting of Evansville/Owensboro, Inc.
Regent Broadcasting of Flagstaff, Inc.
Regent Broadcasting of Flint, Inc.
Regent Broadcasting of Ft. Collins, Inc.
Regent Broadcasting of Grand Rapids, Inc.
Regent Broadcasting of Kingman, Inc.
Regent Broadcasting of Lafayette, LLC
Regent Broadcasting of Lake Tahoe, Inc.
Regent Broadcasting of Lancaster, Inc.
Regent Broadcasting of Lexington, Inc.
Regent Broadcasting of Mansfield, Inc.
Regent Broadcasting of Midwest, LLC
Regent Broadcasting of Palmdale, Inc.
Regent Broadcasting of Peoria, Inc.
Regent Broadcasting of Redding, Inc.
Regent Broadcasting of San Diego, Inc.
Regent Broadcasting of South Carolina, Inc.
Regent Broadcasting of St. Cloud, Inc.
Regent Broadcasting of St. Cloud II, Inc.
Regent Broadcasting of Utica/Rome, Inc.
Regent Broadcasting of Watertown, Inc.
Regent Broadcasting West Coast, LLC
Regent Licensee of Chico, Inc.
Regent Licensee of Erie, Inc.
Regent Licensee of Flagstaff, Inc.
Regent Licensee of Kingman, Inc.
Regent Licensee of Lake Tahoe, Inc.
Regent Licensee of Lexington, Inc.
Regent Licensee of Mansfield, Inc.
Regent Licensee of Palmdale, Inc.
Regent Licensee of Redding, Inc.
Regent Licensee of San Diego, Inc.
Regent Licensee of South Carolina, Inc.
Regent Licensee of St. Cloud, Inc.
Regent Licensee of Utica/Rome, Inc.
Regent Licensee of Watertown, Inc.

 



--------------------------------------------------------------------------------



 



                  General Electric Capital Corporation    
 
           
 
  By:        
 
  Name:  
 
Charles Vandis    
 
  Title:   Duly Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  First Street Holdings 3, L.P.         By: POF4 GP, LLC,
general partner         By: Oaktree Capital Management, L.P., managing member  
 
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                First Street Holdings 4, L.P.         By: POF4 GP, LLC, general
partner         By: Oaktree Capital Management, L.P., managing member    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                First Street Holdings 5, L.P.         By: POF4 GP, LLC, general
partner         By: Oaktree Capital Management, L.P., managing member    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



                  First Street Holdings 6, L.P.         By: POF4 GP, LLC,
general partner         By: Oaktree Capital Management, L.P., managing member  
 
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                First Street Holdings 7, L.P.         By: POF4 GP, LLC, general
partner         By: Oaktree Capital Management, L.P., managing member    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                First Street Holdings 8, L.P.         By: POF4 GP, LLC, general
partner         By: Oaktree Capital Management, L.P., managing member    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:          
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



                  First Street Holdings 9, L.P.         By: POF4 GP, LLC,
general partner         By: Oaktree Capital Management, L.P., managing member  
 
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                First Street Holdings 10, L.P.         By: POF4 GP, LLC, general
partner         By: Oaktree Capital Management, L.P., managing member    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                First Street Holdings 11, L.P.         By: POF4 GP, LLC, general
partner         By: Oaktree Capital Management, L.P., managing member    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



                  First Street Holdings 12, L.P.         By: POF4 GP, LLC,
general partner         By: Oaktree Capital Management, L.P., managing member  
 
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                First Street Holdings 13, L.P.         By: POF4 GP, LLC, general
partner         By: Oaktree Capital Management, L.P., managing member    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                First Street Holdings 14, L.P.         By: POF4 GP, LLC, general
partner         By: Oaktree Capital Management, L.P., managing member    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit A

Restructuring Term Sheet
February 28, 2010
THIS TERM SHEET (THE “TERM SHEET”) DOES NOT CONSTITUTE (NOR SHALL IT BE
CONSTRUED AS) AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF
ACCEPTANCES OR REJECTIONS AS TO ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD
THAT SUCH A SOLICITATION, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH
APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY AND/OR OTHER APPLICABLE LAWS.
THIS TERM SHEET DOES NOT ADDRESS ALL MATERIAL TERMS AND CONDITIONS THAT WOULD BE
REQUIRED IN CONNECTION WITH ANY POTENTIAL FINANCIAL RESTRUCTURING AND IS SUBJECT
TO THE EXECUTION OF DEFINITIVE DOCUMENTATION IN FORM AND SUBSTANCE CONSISTENT
WITH THIS TERM SHEET AND OTHERWISE ACCEPTABLE IN ALL RESPECTS TO THE REQUISITE
CONSENTING LENDERS (AS DEFINED IN THE RESTRUCTURING SUPPORT AGREEMENT TO WHICH
THIS TERM SHEET IS ATTACHED) AND THE DEBTORS (AS DEFINED IN THE RESTRUCTURING
SUPPORT AGREEMENT TO WHICH THIS TERM SHEET IS ATTACHED).
This Term Sheet sets forth the principal terms of a proposed financial
restructuring (the “Restructuring”) for the existing debt and other obligations
of the Companies through a prearranged plan of reorganization of the Companies
(a “Plan”) containing the terms and conditions described herein and other
standard and customary provisions, including without limitation provisions
concerning “pass-through” treatment for administrative and priority claims,
trade payables and leases.
All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



General Restructuring Terms

     
Credit Agreement:
  The Credit Agreement dated November 21, 2006, among Parent, Borrower, Bank of
America, N.A. (“BofA”) as administrative agent (“Administrative Agent”), BofA as
issuing lender (“Issuing Lender”) and the other entities party thereto as
lenders (“Lenders”), as heretofore amended.
 
   
Specified Swap Agreements:
  The swap agreements currently outstanding with Lender Counterparties
representing approximately $12.1 million of liabilities owed by Borrower. All
obligations under the Specified Swap Agreements are referred to herein as the
“Specified Swap Obligations”.
 
   
Lender Counterparties:
  BofA, Suntrust, Bank of Montreal and their respective successors and permitted
assigns.
 
   
Parent:
  Regent Communications, Inc.
 
   
Borrower:
  Regent Broadcasting, LLC
 
   
Companies:
  Parent, Borrower and all subsidiaries of Borrower.
 
   
Reorganized Parent:
  Parent as reorganized in connection with the Restructuring, a successor
thereto or a newly formed company to be formed for the purpose of owning the
Companies.
 
   
Reorganized Borrower:
  Borrower as reorganized in connection with the Restructuring or a successor
thereto.
 
   
New Equity:
  100% of all equity of Reorganized Parent as of the effective date of the Plan
(the “Effective Date”). The New Equity will be structured in a manner reasonably
acceptable to the Requisite Consenting Lenders (as defined in the Restructuring
Support Agreement), including (without limitation) limitations on certain
fundamental actions, and so as to ensure, by way of limited voting rights, that
the holders thereof (other than Oaktree Capital Management, L.P. and its
controlled affiliates (collectively, “Oaktree”)) will hold a “nonattributable”
interest in the Companies under applicable FCC rules and policies. In addition,
to the extent any Consenting Lender’s direct or indirect owners include entities
or persons which would be included in the calculation of foreign ownership for
purposes of Section 310(b) of the Communications Act of 1934, as amended, and
the FCC’s rules and policies promulgated thereunder, such Consenting Lender may,
if requested by Oaktree, be required to receive a warrant for New Equity in lieu
of New Equity in order to satisfy FCC foreign ownership limitations. Finally,
the Reorganized Parent and the holders of the New Equity will be required to
enter into definitive investment agreements providing for, subject to customary
exceptions, tag-along rights on transfers by

 



--------------------------------------------------------------------------------



 



     
 
  Oaktree, preemptive rights on equity issuances (subject to certain exceptions
reasonably acceptable to the Requisite Consenting Lenders), demand and piggyback
registration rights and transfer restrictions, as well as drag-along provisions
in favor of Oaktree, in each case in form and substance reasonably acceptable to
the Requisite Consenting Lenders.
 
   
Restructuring:
  The Commitments under the Credit Agreement will be terminated. All Obligations
(as defined in the Credit Agreement), including all Loans under the Credit
Agreement and the Specified Swap Obligations, will be exchanged for the
following, allocated among the applicable Secured Parties on a pro rata basis:
 
   
 
 
•   $95 million of Senior Secured Term Loans incurred by Reorganized Borrower on
substantially the terms set forth below,
 
   
 
 
•   $25 million of PIK Loans incurred by Reorganized Borrower on substantially
the terms set forth below, and
 
   
 
 
•   100% of the New Equity issued by Reorganized Parent, which will be subject
to dilution by the Management Equity Incentive Program described below and
future post-Restructuring issuances.
 
   
Unsecured Claims:
  The Lenders shall waive their deficiency claims against the Debtors. All other
unsecured claims shall be paid in full in cash on or prior to the Effective
Date.
 
   
Existing Equity:
  The Plan shall provide that the Secured Parties will make a gift of, or allow
the Companies to distribute from the Secured Parties’ collateral, $5.5 million
to the current shareholders of Parent on a pro rata basis. Upon distribution of
such amount, the outstanding shares of Parent will be cancelled.
 
   
Compensation Plans:
  The Plan shall provide that the Companies assume the (i) existing employment
agreements of Anthony A. Vasconcellos and William L. Stakelin, as amended on
February 28, 2010 (the “Employment Agreements”), (ii) 2004 Corporate Employee
Retention and Severance Plan, (iii) 2010 Special Bonus Plan with bankruptcy
incentives as adopted by the board in December 2009, and (iv) Regent
Communications, Inc. Deferred Compensation Plan.
 
   
Management Equity Incentive
Program:
  Options, equity or other equity-based grants equal to 8% of the total New
Equity on a fully diluted basis will be reserved for a management equity
incentive plan, the specific terms of which will be determined by the board of
Reorganized Parent.

 



--------------------------------------------------------------------------------



 



     
Executory Contracts and Unexpired Leases:
  Executory contracts and unexpired leases shall be assumed or rejected pursuant
to a schedule to be attached to the Plan Supplement, which shall be acceptable
in all respects to the Requisite Consenting Lenders in their sole discretion,
including any amendments prior to the Effective Date.
 
   
Private Company:
  The Reorganized Parent would not be listed on a national securities exchange
or be an SEC-reporting company.
 
   
Releases:
  To the extent allowable by law, the Plan will contain customary releases and
other exculpatory provisions in favor of (i) the Company, its present directors,
officers and professional advisors and (ii) the Consenting Lenders, their
respective directors, officers, partners, members, representatives, employees,
professional advisors and other parties to be agreed upon by the Borrower and
the Requisite Consenting Lenders.
 
   
Expense Reimbursement:
  All reasonable and documented out-of-pocket expenses of the Requisite
Consenting Lenders, their counsel (including but not limited to, Kirkland &
Ellis LLP, Drinker Biddle & Reath LLP and Finn Dixon & Herling LLP) and their
financial advisor shall be paid in full in cash.

 



--------------------------------------------------------------------------------



 



Terms of Senior Secured Term Loans

     
Principal Amount:
  $95 million
 
   
Agent:
  To be determined.
 
   
Maturity Date:
  4 years from the Effective Date.
 
   
Rate:
  One-month LIBOR plus 4.0% and, upon an event of default, increased to
one-month LIBOR plus 6.0%; provided that, in each case, there shall be a LIBOR
floor of 1.25%.
 
   
Guarantors:
  A newly formed holding company of Reorganized Borrower which is 100% owned by
Reorganized Parent and all subsidiaries of Reorganized Borrower.
 
   
Collateral:
  Subject to the New Revolving Loans (as defined below), first priority
perfected security interest on all personal and real property of Reorganized
Borrower and Guarantors, subject to exceptions to be agreed and limitations and
qualifications relating to FCC licenses to be agreed, in each case by the
Reorganized Borrower and the Requisite Consenting Lenders.
 
   
Voluntary Prepayments:
  Voluntary prepayments shall be permitted without premium or penalty subject to
customary thresholds and notice requirements.
 
   
Mandatory Repayments:
 
•    1% amortization per annum of the Principal Amount with remainder payable in
full on the Maturity Date
 
   
 
 
•     Semi-Annual payment of 50% of excess cash flow, with definition to be
agreed upon by the Reorganized Borrower and the Requisite Consenting Lenders
 
   
 
 
•     Mandatory repayment from asset sale proceeds subject to exceptions and
permitted reinvestment to be agreed upon by the Reorganized Borrower and the
Requisite Consenting Lenders
 
   
Financial Covenants:
  Beginning on December 31, 2010 (for the immediately preceding quarter),
quarterly financial covenants to be agreed upon by the Reorganized Borrower and
the Requisite Consenting Lenders.
 
   
Representations & Warranties, Covenants & Events of Default:
  Representations and warranties, affirmative and negative covenants, and events
of default to be customary for transactions of this type, subject to mutual
agreement of the Reorganized Borrower and the Requisite Consenting Lenders.
 
   
Expense Reimbursement & Indemnification:
  Expense reimbursement and indemnification in favor of Agent, lenders and their
related parties on terms customary for transactions of this type, subject to
mutual agreement of the Reorganized Borrower and the Requisite Consenting
Lenders.

 



--------------------------------------------------------------------------------



 



Terms of PIK Loans

     
Principal Amount:
  $25 million
 
   
Notes Agent:
  To be determined by the Requisite Consenting Lenders.
 
   
Maturity Date:
  4 years and 6 months from the Effective Date.
 
   
Rate:
  12% payable in kind on a quarterly basis.
 
   
Ranking:
  Unsecured debt, subordinated to the Senior Secured Term Loans.
 
   
Representations & Warranties, Covenants, Events of Default and Other provisions:
  Representations and warranties, affirmative and negative covenants, events of
default and other terms to be customary for transactions of this type, subject
to mutual agreement of the Reorganized Borrower and the Requisite Consenting
Lenders.

 



--------------------------------------------------------------------------------



 



New Revolving Loans

     
Terms and Conditions:
  A revolving loan facility in the aggregate principal amount of up to
$5,000,000, provided (a) the Requisite Consenting Lenders have approved such
loans, (b) such loans are secured by the same collateral as the Senior Secured
Term Loan and with the same priority, and (c) such loans are paid in full prior
to the repayment of the Senior Secured Term Loan.

 



--------------------------------------------------------------------------------



 



Exhibit B
PROVISION FOR TRANSFER AGREEMENT
The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of February 28, 2010
(as amended or otherwise modified from time to time in accordance with the terms
thereof), by and among Regent Communications, Inc., a Delaware corporation,
Regent Broadcasting, LLC, a Delaware limited liability company, [insert name of
Transferor Consenting Holder], and the other parties thereto, inter alia, and
agrees to be bound by the terms and conditions thereof to the extent Transferor
was thereby bound.

                  By:           Transferee             

                  Acknowledged by    
 
                Regent Communications, Inc.
on                                         , 2010    
 
  By:        
 
           
 
  Its:        
 
           
 
                Regent Broadcasting, LLC
on                                         , 2010    
 
  By:        
 
           
 
  Its:        
 
           

 